815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hammurabi AKHENATON, Plaintiff-Appellant,v.Dr. John WILSON, Dr. Carlson, Dr. Roa, Dr. Tullus, Dr. D.J.,Dr. Enochs, Dr. Safari, Dr. Prasad, Dr. Fink, Dr.Gonsolis, Dr. Inbicar, and Dr. Kloek,Dr. Agyagari Indiradevi,Defendants-Appellees.
No. 87-5029.
United States Court of Appeals, Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant has responded to this Court's order to show cause why this appeal should not be dismissed as untimely filed.


2
The final judgment was entered in the district court on October 1, 1985.  The notice of appeal was due within 30 days of entry thereof--October 31, 1985.  Rule 4(a) and 26(b), Federal Rules of Appellate Procedure.  On December 1, 1986, appellant filed a motion to reconsider the October 1, 1985, judgment, but the motion did not toll the time because it was not served.  Rule 59(e), Federal Rules of Civil Procedure;  Rule 4(a)(4), Federal Rules of Appellate Procedure;  Myers v. Ace Hardware, 777 F.2d 1099 (6th Cir.1985).  The notice of appeal, filed December 22, 1986, is more than 13 months late.


3
In his response to this Court's show cause order, appellant establishes that he did not seek nor was he granted an extension of time within which to file his notice of appeal in the district court.


4
Because the notice of appeal was untimely filed, this Court is deprived of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. Fist Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).


5
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.